DETAILED ACTION
This action is a response to communication March 10th, 2021.
Claims 1-10, 12, 14-17, and 19-20 are pending in this application. Claims 1, 8, and 14, are currently amended.  Claim 13 is currently canceled.
The applications is a continuation of patent application no. 15/933,846, filed on March 23rd, 2018, which has matured in patent no. 10,554,528; which is a continuation of patent application no. 15/043,037, filed on February 12th, 2016, which has matured in patent no. 9,967,167; which is a continuation of patent application no. 12/646,114, filed on December 23rd, 2009, which has matured in patent no. 9,264,321.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12. 14-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 1-18, and 1-18 of U.S. Patent Nos. 10,554,528, 9,967,167, 9,264,321, respectively. 

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art at the time the invention was field to conduct deep packet inspection in response to analyzing network flows.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-10, 12, 14-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mondaeev et al (U.S. Patent Application Publication no. 2008/0201772, hereinafter Mondaeev) in view of Rabinovitch (U.S. Patent Application Publication no. 2007/0286085).

With respect to claim 1, Mondaeev discloses a processor-readable non-transitory medium storing code representing instructions that when executed by a processor cause the processor to: 
	receive a data packet (paragraph [0028], lines 1-6);  
	identify a memory location associated with a flow state value of a data flow (paragraph [0035], lines 1-6) associated with the data packet based on a hash value calculated using at least a portion of the data packet (paragraph [0036], lines 13-21);  
	increment, after a delay that is based on the data packet (paragraph [0049], lines 23-33), the flow state value in response to the data packet being identified as associated with the flow state value (paragraph [0064]);  and 
	conduct, after the incrementing, deep packet inspection on the data packet in response to the flow state value matching a threshold flow state value that indicates a network anomaly (paragraph [0063], lines 1-12; paragraph [0064]). 
	But Mondaeev does not disclose implement, based on the data packet, a delay of a specified period of time.

It would have been obvious to one skilled in the art at the time of the effective filing date to combine the method for deep packet inspection for network intrusion detection of Mondaeev with the method of estimating fan-in and fan-out of a node of Rabinovitch.  The motivation to combine being to improve the anomaly detection of network traffic patterns.  The anomaly detection of network traffic patterns being improved by periodic sampling of network traffic in order to identify targeted attacks (Rabinovitch: abstract).

With respect to claim 2, the combination of Mondaeev and Rabinovitch discloses the processor-readable non-transitory medium of claim 1, Mondaeev further discloses wherein the delay is based on a signature of the data packet (paragraph [0049], lines 23-33). 
 
With respect to claim 3, the combination of Mondaeev and Rabinovitch discloses the processor-readable non-transitory medium of claim 1, Mondaeev further discloses code to cause the processor to: decrement the flow state value in response to expiration of a time period (paragraph [0079]). 

With respect to claim 4, the combination of Mondaeev and Rabinovitch discloses the processor-readable non-transitory medium of claim 1, Mondaeev further discloses wherein the flow state value is 

With respect to claim 5, the combination of Mondaeev and Rabinovitch discloses the processor-readable non-transitory medium of claim 1, Mondaeev further discloses wherein the flow state value is used to track at least one of a number of unsuccessful network connection attempts or a number of successful network connection attempts (paragraph [0040], lines 12-17). 

With respect to claim 6, the combination of Mondaeev and Rabinovitch discloses the processor-readable non-transitory medium of claim 1, Mondaeev further discloses wherein the data packet is a first data packet and the flow state value is a first flow state value (paragraph [0042], lines 1-5), the code further comprising code to cause the processor to: 
	receive a second data packet (paragraph [0042], lines 1-5);  
	identify a memory location associated with a second flow state value of a data flow associated with the second data packet (paragraph [0035], lines 1-6);  
	increment, after a delay, the second flow state value (paragraph [0064]);  and 
	after the incrementing, not conducting deep packet inspection on the second data packet based on the second flow state value not matching the threshold flow state value (paragraph [0063], lines 1-12; paragraph [0064]). 

With respect to claim 7, the combination of Mondaeev and Rabinovitch discloses the processor-readable non-transitory medium of claim 1, Mondaeev further discloses wherein the memory location is from a plurality of memory locations and the data flow is from a plurality of data flows (paragraph [0040], lines 1-12), each memory location from the plurality of memory locations being associated with 
	periodically decrement the flow state value associated with each memory location from the plurality of memory locations independent of the incrementing (paragraph [0079]). 

With respect to claim 8, Mondaeev discloses a method, comprising: 
	receiving a data packet (paragraph [0028], lines 1-6);  
	calculating a hash value using at least a portion of the data packet (paragraph [0036], lines 13-21);  
	identifying a flow state value of a data flow associated with the data packet based on the hash value (paragraph [0035], lines 1-6);  
	incrementing, in response to the data packet being identified as associated with the flow state value, the flow state value to define an updated flow state value (paragraph [0045]);  
	decrementing the flow state value in response to expiration of a time period (paragraph [0079]).
	identifying a network anomaly based on the updated flow state value matching a threshold flow state value (paragraph [0063], lines 1-12; paragraph [0064]);  and 
	analyzing the data packet in response to identifying the network anomaly (paragraph [0063], lines 1-12; paragraph [0064]). 
 	But Mondaeev does not disclose the flow state value being a numerical count of received data packets having a specific characteristic indicative of the data flow.
	However, Rabinovitch discloses the flow state value being a numerical count of received data packets (paragraph [0032], if the count in table 10 is larger than the configurable threshold Th) )having a specific characteristic indicative of the data flow (paragraph [0035], anomalies detector).


With respect to claim 9, the combination of Mondaeev and Rabinovitch discloses the method of claim 8, Mondaeev further discloses wherein the incrementing the flow state value includes incrementing the flow state value after a delay that is based on a signature of the data packet (paragraph [0045]). 

With respect to claim 10, the combination of Mondaeev and Rabinovitch discloses the method of claim 8, Mondaeev further discloses wherein the analyzing includes conducting deep packet inspection on the data packet (paragraph [0063], lines 1-12; paragraph [0064]).  

With respect to claim 12, the combination of Mondaeev and Rabinovitch discloses the method of claim 8, Mondaeev further discloses wherein the data flow is from a plurality of data flows, each data flow from the plurality of data flows being associated with a different flow state value (paragraph [0035], lines 1-6), the method further comprising: 
periodically decrementing the flow state value associated with each data flow from the plurality of data flows independent of the updating the flow state value (paragraph [0079]). 
 
With respect to claim 14, Mondaeev discloses an apparatus, comprising:

	a processor (paragraph [0028], lines 1-6) operatively coupled to the memory, the processor configured to: 
	receive a data packet (paragraph [0028], lines 1-6);  
	identify a flow state value of a data flow associated with the data packet based on a hash value calculated using at least a portion of a header of the data packet (paragraph [0035], lines 1-6),
	update, after a delay and in response to the data packet being identified as associated with the flow state value, the flow state value to define an updated flow state value (paragraph [0045]);  
	detect a network anomaly associated with the data flow in response to the updated flow state value matching a threshold flow state value (paragraph [0063], lines 1-12; paragraph [0064]);  and 
	trigger, in response to detecting the network anomaly, further analysis of the data packet (paragraph [0049], lines 23-33). 
	But Mondaeev does not disclose the flow state value configured to track unsuccessful network connection attempts.
	However, Rabinovitch discloses the flow state value configured to track unsuccessful network connection attempts (paragraph [0040], shown by branch “No” of decision block 36).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the method for deep packet inspection for network intrusion detection of Mondaeev with the method of estimating fan-in and fan-out of a node of Rabinovitch.  The motivation to combine being to improve the anomaly detection of network traffic patterns.  The anomaly detection of network traffic patterns being improved by periodic sampling of network traffic in order to identify targeted attacks (Rabinovitch: abstract).

With respect to claim 15, the combination of Mondaeev and Rabinovitch discloses the apparatus of claim 14, Mondaeev further discloses wherein the delay is based on a signature of the data packet (paragraph [0049], lines 23-33). 
 
With respect to claim 16, the combination of Mondaeev and Rabinovitch discloses the apparatus of claim 14, Mondaeev further discloses wherein the updating the flow state value includes incrementing the flow state value, the processor is further configured to decrement the flow state value in response to expiration of a time period independent of the incrementing the flow state value (paragraph [0079]). 

With respect to claim 17, the combination of Mondaeev and Rabinovitch discloses the apparatus of claim 14, Mondaeev further discloses wherein the flow state value is a numerical count of a number of data packets that have been transmitted in connection with the data flow that includes the data packet (paragraph [0049], lines 23-33). 

With respect to claim 19, the combination of Mondaeev and Rabinovitch discloses the apparatus of claim 14, Mondaeev further discloses wherein the data flow is from a plurality of data flows, each data flow from the plurality of data flows being associated with a different flow state value, the method further comprising: 
	periodically decrementing the flow state value associated with each data flow from the plurality of data flows independent of the updating the flow state value (paragraph [0079]). 

With respect to claim 20, the combination of Mondaeev and Rabinovitch discloses the apparatus of claim 14, Mondaeev further discloses wherein the further analysis of the data packet includes conducting deep packet inspection on the data packet (paragraph [0063], lines 1-12; paragraph [0064]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12, 14-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soirinsuo	Patent no.	6,084,855
Copeland	Pat. Pub.	2003/0105976
Osman		Pat. Pub.	2004/0024894
Kurapati	Pat. Pub.	2007/0121596
Kommareddy	Pat. Pub.	2008/0028467
Mody		Pat. Pub.	2008/0120413
Riddle		Patent no.	7,385,924
Oueslati	Pat. Pub.	2008/0212475
Eswaran	Pat. Pub.	2008/0232275
Foschiano	Pat. Pub.	2008/0291915
Sen		Pat. Pub.	2011/0040706
Chao		Patent no.	7,894,343
Davis		Pat. Pub.	2011/0138470
Bishara		Patent no.	8,054,744 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLAKE J RUBIN/Examiner, Art Unit 2457